DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2015/0137935).
Regarding Claim 14, Ellis teaches a system comprising: a mobile computing device to execute an application that generates a display of a plurality of feedback that is selectable for assignment by a user (sensors can be controlled by the smartphone (Section 0051), typical smartphone comprise displays thus rendering a scenario wherein the display enables a user to control the sensors); and footwear having a footbed and a sole, the footwear further having a plurality of sensors on or between the footbed and the sole of the footwear (Section 0045, typical footwear comprises inner soles (footbed) and soles), each of the plurality of sensors being positioned at a corresponding region of the footwear (Section 0051, sensors can be in either one or both of a sole and inner sole), each of the plurality of sensors having an assigned feedback from the selectable assignment by the mobile computing device (sensors can be controlled by the smartphone (Section 0051), sensors can be controlled to provide data or feedback related to specific footwear causes of footwear injury (Section 0010)), the assigned feedback being generated upon activation of each of one of the one or more sensors to generate the assigned feedback (Section 0052, sensor measurements or feedback are sent to the smartphone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0137935) in view of Morrison et al. (US 2017/0105474).
Regarding Claims 1, 15, 16, Ellis teaches footwear comprising: a footbed having a plurality of inner surface regions of the footwear; a sole having a plurality of outer surface regions of the footwear (Section 0045, typical footwear comprises inner soles (footbed) and soles); one or more sensors, each of the one or more sensors being positioned at a corresponding region of the plurality of inner and/or outer regions of the footwear (Section 0051, sensors can be in either one or both of a sole and inner sole), each of the one or more sensors having an assigned feedback that is dynamically assigned by a remote computing device to each of the one or more sensors (sensors can be controlled by the smartphone (Section 0051), sensors can be controlled to provide data or feedback related to specific footwear causes of footwear injury (Section 0010)), the assigned feedback being generated upon activation of each of one of the one or more sensors to generate the assigned feedback (Section 0052, sensor measurements or feedback are sent to the smartphone); the assigned feedback generated by each of the one or more sensors to produce an electrical signal representing the assigned feedback generated by each of the one or more sensors; and an output to generate an audio or visual output signal of the electrical signal representing the assigned feedback (Section 0052, the sensor measurements are sent to the smartphone, said measurement data that is sent is sent in the form of an electrical signal, the measurement data would be provided to a user or third party (Section 0041) for review or viewing therefore there will be some kind of visual output).
Ellis does not teach a processor coupled with the one or more/the plurality of sensors to process the assigned feedback generated by each of the one or more/plurality of sensors to produce an electrical signal representing the assigned feedback generated by each of the one or more/plurality of sensors; and an output/output device coupled with the processor to generate an audio or visual output signal of the electrical signal representing the assigned feedback.
Morrison, which also teaches footwear with sensors, teaches a processor coupled with the one or more/plurality of sensors to process the assigned feedback generated by each of the one or more/plurality of sensors to produce an electrical signal representing the assigned feedback generated by each of the one or more/plurality of sensors; and an output/output device coupled with the processor to generate an output signal of the electrical signal representing the assigned feedback. (Section 0024, the processor will transmit or forward the data received from the sensors, said data will be transmitted in the form of an electrical signal). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ellis with the above features of Morrison for the purpose of providing a sole structure that allows adjustment of cushioning characteristics to better match the preferences and/or needs of an individual wearer such as for use in a particular sport as taught by Morrison.
Regarding Claim 8, Ellis teaches a system comprising: a computing device to execute an application that generates a display of a plurality of feedback selectable for assignment by a user (sensors can be controlled by the smartphone (Section 0051), typical smartphone comprise displays thus rendering a scenario wherein the display enables a user to control the sensors); and footwear in communication with the computing device, the footwear comprising: a footbed having a plurality of inner surface regions of the footwear; a sole having a plurality of outer surface regions of the footwear (Section 0045, typical footwear comprises inner soles (footbed) and soles); one or more sensors, each of the one or more sensors being positioned at a corresponding region of the plurality of inner and/or outer regions of the footwear (Section 0051, sensors can be in either one or both of a sole and inner sole), each of the one or more sensors having an assigned feedback that is dynamically assigned by the computing device to each of the one or more sensors as selected by the user (sensors can be controlled by the smartphone (Section 0051), sensors can be controlled to provide data or feedback related to specific footwear causes of footwear injury (Section 0010)), the assigned feedback being generated upon activation of each of one of the one or more sensors to generate the assigned feedback (Section 0052, sensor measurements or feedback are sent to the smartphone); produce an electrical signal representing the assigned feedback generated by each of the one or more sensors; and an output device to generate an audio or visual output of the electrical signal representing the assigned feedback (Section 0052, the sensor measurements are sent to the smartphone, said measurement data that is sent is sent in the form of an electrical signal, the measurement data would be provided to a user or third party (Section 0041) for review or viewing therefore there will be some kind of visual output).
Ellis does not teach a processor coupled with the one or more sensors to process the assigned feedback generated by each of the one or more sensors to produce an electrical signal representing the assigned feedback generated by each of the one or more sensors; and an output device coupled with the processor to generate an audio or visual output of the electrical signal representing the assigned feedback
Morrison, which also teaches footwear with sensors, teaches a processor coupled with the one or more sensors to process the assigned feedback generated by each of the one or more sensors to produce an electrical signal representing the assigned feedback generated by each of the one or more sensors; and an output coupled with the processor to generate an output signal of the electrical signal representing the assigned feedback. (Section 0024, the processor will transmit or forward the data received from the sensors, said data will be transmitted in the form of an electrical signal). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ellis with the above features of Morrison for the purpose of providing a sole structure that allows adjustment of cushioning characteristics to better match the preferences and/or needs of an individual wearer such as for use in a particular sport as taught by Morrison.
Regarding Claim 2, The Ellis combination teaches all of the claimed limitations recited in Claim 1.  Ellis further teaches wherein the one or more sensors include at least one pressure sensor (Section 0045).
Regarding Claim 4, The Ellis combination teaches all of the claimed limitations recited in Claim 1.  Ellis further teaches wherein the output includes a communication port (Section 0068, the smartphone can communicate with the footwear via WiFi, Bluetooth, cellular thus there will be a communication port).
Regarding Claim 5, The Ellis combination teaches all of the claimed limitations recited in Claim 4.  Ellis further teaches wherein the communication port includes a wireless transceiver (Section 0068, the smartphone can communicate with the footwear via WiFi, Bluetooth, cellular thus there will be a transceiver).
Regarding Claim 9, The Ellis combination teaches all of the claimed limitations recited in Claim 8.  Ellis further teaches a wireless transceiver associated with the footwear to transmit the electrical signal wirelessly to the output (Section 0068, the smartphone can communicate with the footwear via WiFi, Bluetooth, cellular).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0137935) in view of Morrison et al. (US 2017/0105474), as applied to Claim 1 set forth above, and further in view of Reddy (US 2018/0169474)
Regarding Claim 3, The Ellis combination teaches all of the claimed limitations recited in Claim 1. The Ellis combination does not teach wherein the one or more sensors include at least one motion sensor.
Reddy, which also teaches footwear sensors, teaches wherein the one or more sensors include at least one motion sensor (Section 0014).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Ellis combination with the above features of Reddy for the purpose of monitoring a user’s form thus helping the user to improve their form during physical activity as taught by Reddy.

Claims 6, 7, 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0137935) in view of Morrison et al. (US 2017/0105474), as applied to Claim 1 set forth above, and further in view of Wells (US 2011/0306299)
Regarding Claim 6, The Ellis combination teaches all of the claimed limitations recited in Claim 1. The Ellis combination does not teach an output device coupled with the output, and wherein the output device includes a speaker.
Wells, which also teaches footwear, teaches an output device coupled with the output, and wherein the output device includes a speaker (Section 0049, 0050, speaker mounted on shoe (Section 0049)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Ellis combination with the above features of Wells for the purpose of making use of already owned handheld sound playing devices, which is cost effective as taught by Wells.
Regarding Claim 7, The Ellis combination teaches all of the claimed limitation recited in Claim 6.  Wells further teaches wherein the speaker is integrated with the remote computing device via a wireless link from the output of the footwear (Section 0050, audio source may be a smartphone (Section 0005)).
Regarding Claim 10, The Ellis combination teaches all of the claimed limitation recited in Claim 8.  The Ellis combination does not teach wherein the output device includes a speaker, and the electrical signal is an audio signal configured for output from the speaker.
Wells, which also teaches footwear, teaches wherein the output device includes a speaker, and the electrical signal is an audio signal configured for output from the speaker (Section 0049, 0050, speaker mounted on shoe (Section 0049)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Ellis combination with the above features of Wells for the purpose of making use of already owned handheld sound playing devices, which is cost effective as taught by Wells.
Regarding Claim 11, The Ellis combination teaches all of the claimed limitation recited in Claim 10.  Ellis further teaches wherein the computing device includes the speaker (Section 0051, typical smartphones comprise speakers).
Regarding Claim 12, The Ellis combination teaches all of the claimed limitation recited in Claim 10.  Ellis further teaches wherein the one or more sensors include at least one pressure sensor (Section 0045).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0137935) in view of Morrison et al. (US 2017/0105474) in view of Wells (US 2011/0306299), as applied to Claim 10 set forth above, and further in view of Reddy (US 2018/0169474)
Regarding Claim 13, The Ellis combination teaches all of the claimed limitation recited in Claim 10.  The Ellis combination does not teach wherein the one or more sensors include at least one motion sensor.
Reddy, which also teaches footwear sensors, teaches wherein the one or more sensors include at least one motion sensor (Section 0014).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Ellis combination with the above features of Reddy for the purpose of monitoring a user’s form thus helping the user to improve their form during physical activity as taught by Reddy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 28, 2022